IN THE SUPREME COURT OF THE STATE OF NEVADA


                      AURORA PETCULESCU, AN                                      No. 68667
                      INDIVIDUAL,
                      Petitioner,
                      vs.
                      THE EIGHTH JUDICIAL DISTRICT
                      COURT OF THE STATE OF NEVADA,
                      IN AND FOR THE COUNTY OF                                   FILED
                      CLARK; AND THE HONORABLE
                                                                                  MAY 2 6 2016
                      DOUGLAS SMITH, DISTRICT JUDGE,
                                                                                 TRACIE K LINDEMAN
                      Respondents,                                           CLER OF SUPREME COURT
                      and                                                   BY      .
                                                                                        Vfl-t)-

                                                                                   DEPUTY CLEF*,
                      DEBT COMMERCIAL PROPERTIES,
                      LLC, A NEVADA LIMITED LIABILITY
                      CORPORATION; AND ANDY PHAM,
                      AN INDIVIDUAL,
                      Real Parties in Interest.

                                      ORDER GRANTING PETITION IN PART

                                  This is an original petition, in a conversion action, for a writ of
                      mandamus challenging an order granting a motion to dismiss}
                                  Petitioner Aurora Petculescu previously owned real property
                      located at 3520 North Tenaya Way, Las Vegas, Nevada 89129. Real



                            'We note that Petculescu also requests a writ of mandamus
                      directing the district court to issue a writ of attachment, enforce
                      subpoenas, and set aside findings of fact and conclusions of law from an
                      evidentiary hearing pursuant to NRS 31.026. We conclude that these
                      issues do not warrant extraordinary writ relief, and we deny the
                      remainder of the petition. See Pan v. Eighth Judicial Dist. Court, 120
Nev. 222, 229, 88 P.3d 840, 844 (2004). Further, in light of our decision,
                      we deny as moot Petculescu's pending motion to expedite resolution of this
                      matter.

SUPREME COURT
        OF
     NEVADA


i0) 1947A    vbat9P
                                                                                                  R7   -   Ro(p   (p
                   parties in interest Debt Commercial Properties, LLC, and Andy Pham 2
                   (collectively, DCP) purchased the property at a foreclosure sale on August
                   29, 2014.
                                Petculescu's foreclosed property was sold at auction. She
                   claims that DCP then entered her property and placed her personal
                   belongings in a dumpster without notice. Thereafter, Petculescu filed a
                   complaint against DCP in district court, alleging claims for wrongful
                   eviction, conversion, and punitive damages. Petculescu later amended her
                   complaint to add claims for trespass, forcible entry, and declaratory relief.
                   Ultimately, DCP filed a motion to dismiss, pursuant to NRCP 12(b)(5).
                   The district court granted the motion in part, dismissing four of
                   Petculescu's claims and dismissing Pham from the case.
                                This court may issue a writ of mandamus "to compel the
                   performance of an act that the law requires as a duty resulting from an
                   office, trust, or station."   Int7 Game Tech., Inc. v. Second Judicial Dist.
                   Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008). A writ of mandamus
                   is also proper "to control an arbitrary or capricious exercise of discretion."
                   Id. This court has discretion in granting writ relief, and may grant such
                   relief when the petitioner lacks a speedy and adequate remedy at law.       Id.
                   In general, "the availability of appeal after final judgment is considered an
                   adequate and speedy remedy that precludes mandamus relief from orders
                   granting partial summary judgment."        Renown Reg7 Med. Ctr. v. Second
                   Judicial Dist. Court, 130 Nev., Adv. Op. 80, 335 P.3d 199, 202 (2014).
                   Nevertheless, this court will exercise its discretion to consider petitions for
                   such writ relief in order to serve judicial economy and to clarify an
                   important area of law. Id.

                         2 Pham   is the managing member of Debt Commercial Properties.

SUPREME COURT
         OF
      NEVADA
                                                          2
(0) I )07A    ve
                                    Here, we conclude that the district court erred in granting
                     DCP's motion to dismiss as to the following three claims: wrongful
                     eviction, conversion, and punitive damages. 3 If "matters outside the
                     pleading are presented to and not excluded by the court," a motion to
                     dismiss, pursuant to NRCP 12(b)(5), "shall be treated as one for summary
                     judgment" and "all parties shall be given reasonable opportunity to
                     present all material made pertinent to" a summary judgment motion.
                     NRCP 12(b)(5). For these claims, the record demonstrates that the district
                     court incorrectly based its decision on information outside the amended
                     complaint without converting the motion to dismiss into a summary
                     judgment motion or giving Petculescu a reasonable opportunity to present
                     all material made pertinent to a summary judgment motion. 4 Thus, we
                     grant Petculescu's petition in part so that this case may proceed and its
                     substantive issues may be fully developed. Accordingly, we




                           3 Upon review of the record, we conclude that no error exists as to the
                     dismissal of Pham from the case or the dismissal of the claim of forcible
                     entry.

                           4 We  also note that the district court relied, at least in part, on an
                     evidentiary hearing that it previously conducted in the case pursuant to
                     NRS 31.026. The purpose of an NRS 31.026 hearing is to determine if a
                     writ of attachment is warranted, and the NRS 31.026 hearing on which
                     the district court relied was not intended to be dispositive on any other
                     issues.

SUPREME COURT
       OF
     NEVADA
                                                           3
(Cli 1947A 7711elp
                                 ORDER the petition GRANTED IN PART AND DIRECT THE
                     CLERK OF THIS COURT TO ISSUE A WRIT OF MANDAMUS
                     instructing the district court to vacate its order granting the motion to
                     dismiss as to wrongful eviction, conversion, and punitive damages.




                                                         1„)-0 Li—ei I orteS              J.
                                                       Dsmiglas




                     cc: Hon. Douglas Smith, District Judge
                          Shimon Law Firm, APC
                          Law Offices of P. Sterling Kerr
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    (4e4a